Exhibit 10.1

 



AMENDMENT No 3 to MASTER SERVICES AGREEMENT

 

This Amendment, dated as of October 29, 2013 (the “Amendment Effective Date”) to
that certain Master Services Agreement dated as of March 31, 2009 (the “Original
Agreement”), as amended by Amendment No 1 to Master Services Agreement dated as
of July 27, 2011 (the “First Amendment”) and Amendment No 2 to Master Services
Agreement dated as of March 7, 2013 (the “Second Amendment” and, together with
the Original Agreement and First Amendment, the “Agreement”), is between Cadila
Pharmaceuticals Limited (“Cadila”), and Novavax, Inc. (“Novavax”).

 

WHEREAS the parties to the Original Agreement initially agreed that Cadila would
provide Services to Novavax;

 

WHEREAS effective January 1, 2013, the parties wish to allow Cadila to provide
such Services to Novavax through CPL Biologicals Private Limited (“CPLB”), to
allow Novavax to work directly with CPLB, and to allow CPLB to invoice Novavax
for such Services hereunder;

 

Now therefore, the parties hereto agree as follows:

 

The following new second paragraph is added to the end of Section 2, entitled
“Performance by Cadila”:

 

Effective as of January 1, 2013, and from time to time thereafter, Cadila may
notify Novavax in writing and thereafter direct Services described in a Project
Plan to CPL Biologicals Private Limited (“CPLB”), the joint venture between
Cadila and Novavax, and have CPLB perform certain Services for Novavax on
Cadila’s behalf. The parties shall agree to any such arrangement prior to the
initiation of Services and CPLB shall thereafter work directly with Novavax and
shall provide reasonable updates to Cadila. CPLB shall be entitled to invoice
Novavax for such Services pursuant to a Project Plan and Novavax shall
thereafter make payment to CPLB for such Services. All Services performed by
CPLB hereunder shall be treated as Services for purposes of Novavax’ guaranty as
described in Section 4.

 

In all other respects the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.

 

 

NOVAVAX, INC.   CADILA PHARMACEUTICALS LIMITED                                  
  By: /s/ Stanley C. Erck   By: /s/ Rajiv I. Modi     Stanley C. Erck     Rajiv
I. Modi     President and Chief Executive Officer     Managing Director  

 





 

